Citation Nr: 9923622	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-12 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active military duty from February 1955 to 
August 1961.  He had periods of active duty and active duty 
for training in the New Jersey Air National Guard between 
October 1966 and November 1984.  He had more than three years 
and six months of previous service in the Air National Guard.

In July 1998, the Board remanded this matter to the RO with 
instructions to obtain verification of the veteran's dates of 
active duty and active duty for training.


FINDING OF FACT

The record contains no competent medical evidence that the 
veteran incurred coronary artery disease during a period of 
active duty or active duty for training, or that he became 
disabled from coronary artery disease during any period of 
active duty for training, or that he underwent an increase in 
disability from coronary artery disease during any such 
period of active military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for coronary 
artery disease is not well grounded.  38 U.S.C.A. §§  1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110 (West 1991); 38 C.F.R. § 3.303 (1998).  A preexisting 
disease or injury will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (1998).  Active duty for training 
includes full-time duty performed by members of the National 
Guard of any state, under 32 U.S.C. 316, 502, 503, 504, or 
505.  38 U.S.C.A. § 101(22)(C) (West 1991); 38 C.F.R. 
§ 3.6(c) (1998).  Inactive duty training includes duty other 
than full-time duty performed by a member of the National 
Guard of any state under the foregoing provisions of Title 32 
of the United States Code.  38 U.S.C.A. § 101(23) (West 
1991); 38 C.F.R. § 3.6(d) (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
coronary artery disease is not well grounded.  Although the 
RO did not specifically state that it denied the veteran's 
claim on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in May 
1996, and in the statement of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

The veteran does not contend, nor do service medical records 
from his period of active duty from 1955 to 1961 show, that 
he incurred coronary artery disease during that period of 
active duty service.  Rather, the veteran contends that he 
was given a diagnosis of coronary artery disease in 1979, 
after which he was permanently grounded from flight duty.  In 
1984, he was separated from service in the Air National Guard 
because of his heart disease.  He contends that he is 
entitled to service connection for coronary artery disease.  
By implication, he contends that the disease was incurred or 
aggravated disease during a period of active duty, or that he 
became disabled from the disease, which was incurred or 
aggravated in line of duty during a period of active duty 
training.

At the time of his July 1961 medical examination for 
separation from his first period of active duty, an examiner 
reported that the veteran's heart was clinically normal.  An 
X-ray of the heart and lungs was normal.  No diagnosis 
pertinent to the heart was reported.

In reports of medical history dated from May 1962 to April 
1976, the veteran indicated that he was in excellent health.  
He denied a history of heart trouble, palpitation or pounding 
heart, and pain or pressure in his chest.  Medical examiners 
reported that the veteran's heart was clinically normal.  The 
report of medical examination dated in April 1976 indicates 
the veteran's history of abnormal electrocardiograms with 
exercise tolerance tests in August 1975.  The tests results 
were described as "borderline."  The veteran had another 
borderline abnormal treadmill test and labile hypertension in 
May 1977.

In a report dated in June 1979, it was noted that the veteran 
had nonspecific T-wave changes during a electrocardiogram 
(EKG) in 1967.  An EKG conducted in 1979 was interpreted 
conservatively as frankly abnormal.  The veteran was totally 
asymptomatic.  He underwent coronary artery catheterization 
which showed several occlusions of the left anterior 
descending artery (LAD) and its branches, and lesions with 
occlusion of the right coronary artery.  The diagnoses 
included coronary artery disease.

The veteran continued to report that his health was excellent 
during subsequent medical examinations.  In March 1981, he 
reported a history of heart trouble but denied symptoms of 
shortness of breath, pain or pressure in his chest, and 
palpitation or pounding heart.  In May 1981, it was reported 
that a stress test and evaluation by a cardiologist revealed 
marked improvement of the veteran's health status.  He had 
lost weight and was exercising regularly.  Also, medications 
had been successful.  Laboratory findings were within normal 
limits and an EKG was unchanged and essentially within normal 
limits.  In April 1982, it was reported that the veteran 
continued to maintain an ideal weight with dieting and 
exercise.  He jogged occasionally without undue dyspnea, 
chest pain or tightness.  The reported diagnoses were severe, 
asymptomatic occlusive coronary disease and mild essential 
hypertension.

A cardiac catheterization report dated in July 1983 shows 
that the posterior descending artery was totally occluded as 
was the LAD.  Despite this, the myocardium was conserved and 
none of the collateral mechanism were at risk.  In a letter 
dated in September 1983, a cardiologist summarized the 
catheterization findings and indicated his belief that there 
had been significant progression of the atherosclerotic 
coronary artery disease since 1979.

In a report of a medical examination for a medial board 
evaluation dated in August 1984, it was noted that the 
veteran had severe coronary artery disease and mild 
hypertension but was asymptomatic.  On examination, his heart 
was clinically normal.  The pertinent diagnosis was coronary 
artery disease.  The medical board report indicates that the 
diagnosis originated in June 1979 and was not incurred during 
a period when the veteran was entitled to basic pay.  The 
report further indicated that the coronary artery disease 
existed prior to the veteran's service and was not 
permanently aggravated by service.

To summarize the medical evidence, the veteran had an 
abnormal EKG in 1967.  Subsequently, EKGs during periodic 
medical examinations showed some abnormalities.  He was not 
given a diagnosis of coronary artery disease until June 1979.  
After that diagnosis, he remained entirely asymptomatic 
through the time of his separation from the New Jersey Air 
National Guard.

The personnel records received by the RO show that the 
veteran had periods of active duty during the period from 
September 1974 to June 1977.  The duration of such active 
duty ranged from one day to more than two weeks.  During the 
period from June 1977 to June 1984, the veteran had periods 
of active duty for training, the dates and duration of which 
are not documented in the record.  The veteran may have had 
other periods of active duty or active duty for training 
during the period from 1962 to 1984.  However, there is no 
evidence in the claims folder that he incurred coronary 
artery disease during any period of active duty or during 
active duty for training.  Further, even if he were given the 
diagnosis of coronary artery disease during a period of 
active duty for training, it must not be presumed that he did 
not have such disease prior to such service, as the 
presumption of soundness upon entry into service under 
38 U.S.C.A. § 1111 does not apply.  It is not shown that he 
was "examined, accepted, and enrolled for service" at the 
beginning of such period of active duty for training.  
Moreover, the presumption of service connection for chronic 
disease under 38 U.S.C.A. § 1112 does not apply.  38 U.S.C.A. 
§ 1137 (West 1991).  This presumption applies to certain 
specified diseases, including arteriosclerosis, which become 
manifest to a degree of 10 percent or more within one year of 
the date of separation from service for 90 days or more.  In 
this case, it is not shown that arteriosclerosis became 
manifest to the required degree within one year after service 
for 90 days or more.  

Nor does it appear that the veteran became disabled by 
coronary artery disease at any time during his National Guard 
service in 1979.  He consistently reported good health and 
lack of disabling symptoms.  Finally, the record contains no 
indication of aggravation during a period of active duty or 
active duty for training.  Specifically, there is no 
indication that there was an increase in disability 
associated with coronary artery disease during any such 
period.  

However, even assuming, without so finding, that the veteran 
had symptoms of coronary artery disease during his active 
duty service or during a period of active duty for training, 
such a conclusion does not establish entitlement to service 
connection for the coronary artery disorder.  It can be 
conceded that symptoms were manifested during a period of 
active duty for training without concluding that the coronary 
artery disorder was incurred during such a period.  The 
record contains no medical evidence that the coronary artery 
disorder was incurred during a period of active duty service 
or that the veteran became disabled or underwent an increase 
in disability during a period of active duty for training.  

In summary, the Board finds that the record contains no 
competent medical evidence that the veteran incurred coronary 
artery disease during a period of active duty or active duty 
for training, or that he became disabled from coronary artery 
disease during any period of active duty for training, or 
that he underwent an increase in disability from coronary 
artery disease during any such period of active military 
service.  The record only establishes that the veteran 
received a diagnosis of coronary artery disease while he was 
a member of the Air National Guard.  The Board must conclude 
that the claim is not well grounded.


ORDER

The claim of entitlement to service connection for coronary 
artery disease is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

